Motion Granted; Order filed, March 11, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00502-CV
                                 ____________

                       CHRISTINE E. REULE, Appellant

                                         V.

M & T MORTGAGE, M & T BANK BAYVIEW LOAN SERVICING, LLC,
BAYVIEW FINANCIAL TRADING GROUP, LP, BAYVIEW FINANCIAL
     LP AND HUGHES, WATTERS, ASKANASE, LLP, Appellees


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2008-75636


                                     ORDER

      The reporter’s record from the trial in the underlying case was filed October
30, 2013. Appellant filed a motion to compel the official court reporter, Norma
Duarte, to file records from hearings in the underlying case. Norma Duarte
provided this court with a list of hearing dates for which a record was taken, but
not yet filed. This court abated the appeal and requested the trial court to conduct a
hearing to determine which records were necessary to the appeal. After a hearing,
the trial court ordered the records from eight hearings filed. These records were
filed January 29, 2014.

      Appellant filed a second motion to compel Norma Duarte to file records
from hearings in the underlying case. Although appellant’s motion failed to
designate specific hearing records that she requests, as required by Texas Rule of
Appellate Procedure 34.6(a)(1), appellant filed a reply to appellees’ response
identifying the records she requests for her appeal. We grant appellant’s motion to
compel with respect to designated records not yet filed. Accordingly, we issue the
following order:

      We order Norma Duarte, the official court reporter, to file reporter’s records
from the following hearings within 60 days of the date of this order:

      2/2/09 Pauper’s oath contest;
      4/27/09 Temporary Injunction and Motion to Disqualify;
      5/18/09 Motion for Continuance filed by HWA;
      6/8/09 Motion for Order Shorten Time, Motion to Compel, and Motion for
      Protective Order;
      7/13/09 Motion to Strike – Continued; Motion for Continuance of MSJ by
      all parties;
      11/23/09 HWS Motion for Partial Summary Judgment;
      3/21/11 – Motion to Reinstate;
      7/11/11 Appellant’s attorney’s Motion to Withdraw;
      10/17/11 Motion to Compel;
      11/21/11 Motion to Strike;
      12/5/11 Trial setting not reached; Motion for summary judgment;
      2/6/12 Motion for Reconsideration of MSJ filed by HWA;
      2/27/12 Motion for Reconsideration of MJS;
      4/9/12 Motion for Discovery Sanctions and to Exclude Evidence Rule 193.6;
      6/24/13 Post-trial hearing; Contest to Indigence; Motion for Sanctions;


                                         2
      9/3/13 Appellant’s Motion for JNOV –; Entry of Judgment.

      If no record was taken for any of these hearing dates, the official court
reporter is ordered to file a certified statement that no record was made.

      The appeal remains abated and will be reinstated when the supplemental
reporter’s records have been filed. Appellant’s brief will be due 30 days after the
appeal is resinstated.



                                   PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                          3